STARBOARD INVESTMENT TRUST 116 South Franklin Street Rocky Mount, North Carolina 27804 252-972-9922 April 26, 2013 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Starboard Investment Trust (File Nos. 333-159484 and 811-22298), on behalf of the Matisse Discounted Closed-End Fund Strategy, a series of the Trust Ladies and Gentlemen: At the request of Ms. Kimberly A. Browning, this correspondence is being submitted in order to provide the prospectus and statement of additional information included in Post-Effective Amendment No. 100 with such documents marked to indicate the changes effected by the amendment. If you have any questions or comments, please contact the undersigned at (252) 984-3816, extension 249.Thank you for your consideration. Sincerely, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary cc: Ms. Kimberly A. Browning U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Terrence O. Davis Baker,Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001
